Order entered May 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01246-CR

                             JOHNATHAN COOPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 297th District Court
                                   Tarrant County, Texas
                              Trial Court Cause No. 1031532D

                                            ORDER
       Before the Court are appellant’s May 13, 2019 objection to appellant’s brief and January

8, 2019 pro se “Motion to Terminate Court Appointed Appeal Counsel/Motion to Self-Represent

on Appeal and/or Motion to Abate Appeal & Remand Case to District Court for Hearing to

Terminate Court Appointed Appeal Counsel.” By order entered on January 15, 2019, the Court

abated this case to allow the trial court to make findings of fact regarding appellant’s contentions

that his original appellate counsel had a conflict of interest. The Court transmitted a letter to

appellant explaining that it would take no action on appellant’s pro se motion to terminate court

appointed counsel because the case was abated.

       During the abatement, original appellate counsel filed a motion to withdraw in the trial

court and the trial court appointed appellant’s current appellate counsel to represent him. After
reinstating the appeal, the Court set a new due date for appellant’s brief without addressing

appellant’s January 8, 2019 motions.

       On April 19, 2019, current appellate counsel filed appellant’s brief. On May 13, 2019,

appellant filed his objection to the brief reiterating that he still desires to represent himself and

asking the Court to abate the case to the trial court so that the trial court may make the necessary

inquiries and advise him about the dangers and disadvantages of self-representation.             We

characterize appellant’s objection as a motion and we GRANT appellant’s motion.

       We ORDER the trial court to conduct a hearing regarding whether appellant should be

allowed to represent himself in this appeal. In connection with this inquiry, the trial court shall

determine: (1) whether appellant desires to dismiss appointed counsel and represent himself pro

se on appeal; (2) whether appellant’s waiver of appointed counsel is made competently,

voluntarily, knowingly, and intelligently; (3) whether appellant is fully aware of the dangers and

disadvantages of self-representation on appeal, and if not, to inform him of the dangers and

disadvantages of self-representation; (4) whether appellant is capable of representing himself in a

manner that will not harm the interests of himself or the State; and (5) whether appellant’s self-

representation can be accomplished without obstructing the orderly procedure of the Court or

interfering with the fair administration of justice. The trial court shall further advise appellant

that he does not have the right to hybrid representation and, if he is allowed to proceed pro se,

the brief filed by counsel will be stricken.

       If the trial court determines appellant’s waiver of counsel is knowing and voluntary, it

shall provide appellant with a statement in substantially the same form as provided in article

1.051(g) of the Texas Code of Criminal Procedure and ensure that appellant understands and

signs the form. See TEX. CODE CRIM. PROC. ANN. art. 1.051(g).
       We ORDER the trial court to prepare findings of fact and conclusions of law detailing its

determinations.

       We ORDER the trial court to transmit a record of the proceedings, including its written

findings and recommendations, any supporting documentation, any orders, and if applicable, a

signed article 1.051(g) form, to this Court within THIRTY DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated when the findings are received or at such other time as the Court deems

appropriate.

       We DIRECT the Clerk to send copies of this order to the Honorable David C.

Hagerman, Presiding Judge, 297th Judicial District Court, Tarrant County; to appellate counsel J.

Warren St. John; to Johnathan Cooper, TDCJ# 01862306, Stiles Unit, 3060 FM 3514, Beaumont,

Texas 77705; and to Tarrant County Assistant District Attorney Steven W. Conder.

                                                    /s/    LANA MYERS
                                                           JUSTICE